DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 02/14/2020.  Claims 1-4 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 02/14/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10, 6, and 14, respectively of U.S. Patent No. 10,568,077. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘077 Patent Claim 2 Claims
A method performed by a terminal in a wireless communication system, the method comprising:
A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a plurality of offset parameters associated with a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information;
receiving a plurality of offset parameters from a base station;
identifying an offset based on a number of bits of the HARQ ACK information, the offset corresponding to at least one of the plurality of the offset parameters;
identifying an offset  based on a number of bits of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, the offset corresponding to at least one of the plurality of the offset parameters;  
identifying a number of coded modulation symbols based on the identified the offset; and
identifying a number of coded modulation symbols based on the identified the offset ; and
transmitting, to the base station, uplink control information (UCI) on a physical uplink shared channel (PUSCH) based 
PUSCH based on the identified number of the coded modulation symbols,
wherein the UCI includes the HARQ ACK information.
wherein the offset associated with the PUSCH includes a HARQ ACK offset, and wherein the UCI  includes the HARQ ACK information.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps claim 2 of the ‘077 patent in that it claims variously and essentially the same limitations as those in claim 2 of the ‘077 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following rationales.  Pertaining the difference depicted in the bolded words, it appears to be different wording but meaning is the same or placing similar wording having the same meaning in different location of the limitation.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention.  Moreover and pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Instant Application Claim 2 Claims
‘077 Patent Claim 10 Claims
A terminal in a wireless communication system, the terminal comprising:
A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a transceiver; and
a control unit configured to control to:
a control unit configured to control to:
receive, from a base station via the transceiver, a plurality of offset parameters associated with a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information,
receive a plurality of offset parameters from a base station via the transceiver,
identify an offset based on a number of bits of the HARQ ACK information, the offset corresponding to at least one of the plurality of the offset parameters,
identify an offset  based on a number of bits of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, the offset corresponding to at least one of the plurality of the offset parameters,
identify a number of coded modulation symbols based on the identified the offset, and
identifying a number of coded modulation symbols based on the identified the offset , and
transmit, to the base station via the transceiver, uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on the identified number of the coded modulation symbols,
PUSCH based on the 

wherein the offset associated with the PUSCH includes a HARQ ACK offset, and wherein the UCI  includes the HARQ ACK information.


Rationales:
From the above claim comparison, one can see that claim 2 of the instant application overlaps claim 10 of the ‘077 patent in that it claims variously and essentially the same limitations as those in claim 10 of the ‘077 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following rationales.  Pertaining the difference depicted in the bolded words, it appears to be different wording but meaning is the same or placing similar wording having the same meaning in different location of the limitation.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention.  Moreover and pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Instant Application Claim 3 Claims
‘077 Patent Claims 6 Claims
A method performed by a base station in a wireless communication system, the method comprising:
A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a plurality of offset parameters associated with a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information; and
transmitting, to a terminal, a plurality of offset parameters; and
receiving, from the terminal, uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on a number of coded modulation symbols,
receiving uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on a number of coded modulation symbols from the terminal,
wherein an offset is identified based on a number of bits of the HARQ ACK information, the offset corresponding to at least one of the plurality of the offset parameters, the number of the coded modulation symbols is identified based on the identified the offset, and
wherein an offset  is identified based on a number of bits of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, the offset corresponds to at least one of the plurality of the offset parameters, and the number of the coded modulation symbols is identified based on the identified offset ,

wherein the offset associated with the PUSCH includes a HARQ ACK offset, andwherein the UCI  includes the HARQ ACK information.


Rationales:
From the above claim comparison, one can see that claim 3 of the instant application overlaps claim 6 of the ‘077 patent in that it claims variously and essentially the same limitations as those in claim 6 of the ‘077 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following rationales.  Pertaining the difference depicted in the bolded words, it appears to be different wording but meaning is the same or placing similar wording having the same meaning in different location of the limitation.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention.  Moreover and pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.



Instant Application Claim 4 Claims
‘077 Patent Claim 14 Claims
A base station in a wireless communication system, the base station comprising:
A base station in a wireless communication system, the base station comprising:
a transceiver; and
a transceiver; and
a control unit configured to control to:
a control unit configured to control to:
transmit, to a terminal via the transceiver, a plurality of offset parameters associated with a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, and
transmit, to a terminal via the transceiver, a plurality of offset parameters, and
receive, from the terminal via the transceiver, uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on a number of coded modulation symbols,
receive uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on a number of coded modulation symbols from the terminal via the transceiver,
wherein an offset is identified based on a number of bits of the HARQ ACK information, the offset corresponding to at least one of the plurality of the offset parameters, the number of the coded 
 is identified based on a number of bits of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information, the offset corresponds to at least one of the and the number of the coded modulation symbols is identified based on the identified offset ,

wherein the offset associated with the PUSCH includes a HARQ ACK offset, and wherein the UCI  includes the HARQ ACK information.


Rationales:
From the above claim comparison, one can see that claim 4 of the instant application overlaps claim 14 of the ‘077 patent in that it claims variously and essentially the same limitations as those in claim 14 of the ‘077 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following rationales.  Pertaining the difference depicted in the bolded words, it appears to be different wording but meaning is the same or placing similar wording having the same meaning in different location of the limitation.  Such difference is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclose invention.  Moreover and pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 14, 8, and 20, respectively of U.S. Patent No. 9,974,062. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.

Instant Application Claim 1 Claims:
	 A method performed by a terminal in a wireless communication system, the method comprising: 
	receiving, from a base station, a plurality of offset parameters associated with a hybrid automatic repeat request (HARQ) acknowledgement (ACK) information; 
	identifying an offset based on a number of bits of the HARQ ACK information, the offset corresponding to at least one of the plurality of the offset parameters; 
	identifying a number of coded modulation symbols based on the identified the offset; and 
	transmitting, to the base station, uplink control information (UCI) on a physical uplink shared channel (PUSCH) based on the identified number of the coded modulation symbols, 
	wherein the UCI includes the HARQ ACK information.

	'062 Patent Claim 2 Claims:
 A method of transmitting  by a terminal  in a wireless communication system, the method comprising: 
	receiving, from a base station, at least two offset information for physical uplink shared channel (PUSCH) configuration;  
	determining a PUSCH transmission offset according to at least one of the at least two offset information, based on a number of bits of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information;  
	determining a number of modulation symbols for UCI based on the determined PUSCH transmission offset; and 
	transmitting, to the base station, the UCI on a PUSCH based on the number of modulation symbols, 
	wherein the UCI  comprises at least one of the HARQ ACK information wherein the PUSCH transmission offset comprises at least one of HARQ-ACK offset .

Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps claim 2 of the ‘062 patent in that it claims variously and essentially the same limitations as those in claim 2 of the ‘062 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The differences are deemed obvious for the following rationales.  Pertaining the difference In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per claims 2-4, the claims are deemed obvious over claims 14, 8, and 20, respectively of the ‘062 patent for the same rationales applied to claim 1 as discussed above.

Allowable Subject Matter
It is noted that claims 1-4 of the instant application claims variously and essentially the same limitations as those in patents 10,568,077 and 9,974,062 as meticulously pointed out and discussed above.  Should a response to this office action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance for at least the same rationales set forth in the allowance of the ‘077 and ‘062 patents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papasakellariou et al. (US 2013/0235853).
Tee et al. (US 9,077,500).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 27, 2021